Citation Nr: 1216194	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for entitlement to service connection for a low back disability has been received, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  He served in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that declined to reopen the claim of service connection for a low back disorder.

The Veteran presented testimony at a Travel Board Hearing chaired by the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is associated with the Veteran's claims folder.

In May 2008 and February 2009, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In an unappealed decision issued in March 1987, the RO denied the Veteran's claim for service connection for a low back disability.

2.  The evidence associated with the claims file subsequent to the March 1987 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  A low back disability was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A low back disability was not incurred in active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
The Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in an undated letter issued after the March 2004 denial, and a subsequently issued December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

There was a timing deficiency in that the undated letter and December 2008 letters were sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in September 2008 and January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The Board previously remanded this claim to obtain Social Security Administration (SSA) records, VA outpatient treatment records from the VA Medical Center in Gainesville, Florida dated prior to 2003, and private treatment records cited by the Veteran.  The requested SSA records and VA treatment records have been determined to be unavailable, and no private treatment records were received in response to the request.  However, as the RO did attempt to obtain the records, the remand instructions were complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, besides the unavailable VA treatment records, SSA records, and private treatment records, all pertinent evidence has been obtained in this case.  The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given an appropriate VA examination.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

In a March 1987 rating decision, the RO denied service connection for a low back disability, based on a finding that no back injury was noted in the service treatment records.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in October 2003.

The only evidence of record at the time of the March 1987 denial was the Veteran's service treatment records.  These records showed that during a medical consultation in connection with his evacuation from Vietnam in September 1968, there were complaints and findings of a right inguinal hernia.  The consultation report also notes that the Veteran had been symptomatic for inguinal hernia for the preceding six months and that he worked on details requiring heavy lifting.  During his separation examination in March 1970, the Veteran's back was evaluated as within normal limits and there was no indication of a back injury during active duty.  However, in his report of medical history completed at that time, the Veteran indicated that he experienced recurrent back pain.

Evidence received since the March 1987 denial includes evidence supportive of the Veteran's contention that his back disability was incurred in service.  This evidence includes VA outpatient treatment records from the VA Medical Center in Gainesville, Florida, statements from the Veteran, his wife and his sister-in-law, the transcript of a February 2008 Travel Board hearing, and the report from a September 2008 VA spine examination.  

The VA outpatient treatment records show complaints and treatment for low back pain, with a diagnosis of degenerative joint disease starting between 2003 and 2004, and MRI evidence of herniated disc protrusion in November 2005.  Furthermore, the Veteran was diagnosed with degenerative disc disease of the lumbar spine during VA examination in September 2008.

In statements submitted in support of his appeal, during his February 2008 Travel Board hearing, and during his September 2008 VA examination, the Veteran reported that during active service in September 1968, he injured his back and developed an inguinal hernia, while loading sandbags onto a truck.  He reported further that he was medivac'd to St. Albans Hospital, where he had a hernia operation.  According to the Veteran, during the remainder of his service, his back got better, but he still had mild episodes of back pain, which he did not seek medical attention for.  He reported that after service, in 1969 or the early 1970's, he sought treatment from private doctors and learned to live with the back pain.  The Veteran's wife also reported in statements and during the February 2008 hearing that the Veteran did not have back problems before he went to Vietnam, but since his return home, he had experienced consistent back pain.  She also reported that the Veteran sought medical care from private medical practitioners within one year of his discharge.  In addition, the Veteran's sister-in-law submitted a statement indicating that the Veteran did not have back problems before his military service, and that he has experienced consistent back pain since his discharge.
The newly submitted medical evidence, and the statements from the Veteran, his wife and his sister-in-law holding that the Veteran did not have a back disability prior to service, is not cumulative or redundant of the evidence previously of record; it is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current back disability that did not exist prior to his enlistment into active military service, and is related to an injury incurred in service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a back disability is reopened.

Reopened Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current low back disability developed as a result of an in-service injury sustained while loading sand bags onto a truck during active duty in Vietnam in September 1968.  

As noted above, service treatment records show that during a medical consultation in September 1968, the Veteran was found to have a right inguinal hernia, which he had complained about for the preceding six months.  The consultation report also notes that the Veteran worked on details requiring heavy lifting.  At the time of his separation examination in March 1970, the Veteran indicated in his report of medical history that he experienced recurrent back pain.  

The Board observes that the RO has conceded the Veteran's combat status for purposes of his claim for PTSD.  That status has significance in this case.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2007).  The Veteran's testimony that he was loading sandbags is supported by the evidence in his personnel file indicating he was an E-4 assigned to the security detail of the aviation squadron's base at Long Bin, Vietnam, at a point in time soon after the Tet offensive when issues of security would have been heightened.  Accordingly, the Board finds that the Veteran's contentions are consistent with the circumstances of his service.  Hence, the claimed in-service back injury is deemed to have occurred.  38 U.S.C.A. § 1154(a), (b) (West 2002).  

However, in Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the Veteran has a current disability or whether there was a nexus between the in- service event and the current disability. 

The Veteran reported that he was medivac'd to St. Albans Hospital following his in-service injury, where he underwent surgery for his hernia.  He did not report that he was treated specifically for his back at that time.  He claims that he did not seek any medical treatment for his back in service, although he continued to have mild episodes of back pain.  His back was evaluated as normal at the time of his discharge examination in March 1970.  

The Veteran reported further that he first sought treatment for back pain after his discharge, in the early 1970's, from private physicians, whom he was treated by for several years.  However, he claims that he has not been able to obtain records of this post-service treatment because the physicians are either deceased or retired, and the records are too old.  See February 2008 Travel Board hearing transcript.  He also submitted a statement in May 2004, indicating that he had been receiving treatment for his back at the Gainesville VA Medical Center since 2002, although records of treatment associated with the claims file only stem from 2003.  Furthermore, the record reflects that the Veteran was awarded Social Security disability benefits as of October 2002 for post-traumatic stress disorder and coronary artery disease, but the actual clinical evidence on which the award was based is not on file.  The Board notes that the RO attempted to obtain records of the Veteran's reported medical treatment and the noted Social Security records.  However, outpatient treatment records dated prior to 2003 from the Gainesville VA Medical Center, as well as Social Security Administration records have been determined to be unavailable.  See Unavailability of Social Security Records Memorandum dated October 2010, and Unavailability of VA Treatment Records Memorandum dated December 2010.

There is no other medical evidence of record showing that the Veteran sought treatment for his back immediately following his separation from service or for many years thereafter.  Therefore, although the Board concedes that the Veteran injured his back in service, it finds that a chronic low back disability did not manifest in service or for many years thereafter.

The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board does acknowledge the contentions of the Veteran, his wife and his representative, that he developed a chronic low back disability in service and had a continuity of symptomatology thereafter.  In this regard, as noted above, the Veteran reported during his February 2008 Travel Board hearing and during VA examination in September 2008, that he injured his back during active service in September 1968, and that he continued to have mild episodes of back pain following his initial injury, but he did not seek medical attention at that time.  However, he reported that after service, in 1969 or the early 1970's, he sought treatment from private doctors, but eventually had to learn to live with the back pain.  The Veteran's wife also reported in statements and during the February 2008 hearing that the Veteran did not have back problems before he went to Vietnam, but since his return home, he had experienced consistent back pain.  She also reported that the Veteran sought medical care from private medical practitioners within one year of his discharge.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has continued to have back problems since service.  However, his allegations are inconsistent with the contemporaneous record.  Specifically, although he reported recurrent back pain at the time of his discharge; he was never treated for his back in service, even at the time that he was treated for his hernia, which he claims developed at the same time.  Furthermore, despite his reports that he sought treatment for his back within the years immediately following his discharge, the post-service medical evidence of record does not show complaints of back problems until 2003 or 2004, more than thirty years after his discharge, and notwithstanding the Veteran's subjective reports during his treatment, the treatment records documenting such complaints do not contain any competent medical opinions linking his back symptoms to an injury sustained during his active military service.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board also notes that the Veteran filed a claim for dental treatment in 1971, but he did not mention any back problems or a back injury in service at that time.  Furthermore, during VA outpatient treatment in January 2003, the Veteran reported that after service, he did physically demanding work, including working as a truck driver for an oil company, driving a forklift, loading trucks, and working in steel fabrication as a materials (steel) handler.  It was also noted at that time that the Veteran had been diagnosed with degenerative disc disease.  The Veteran stated that he believed that lifting sand bags in Vietnam "contributed" to his back problems.  The Board finds that this information makes the Veteran's contention that his current back disability is related to a remote injury in service in 1968 less credible.

In addition to the lack of evidence showing that a low back disability manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  In this regard, the Board notes that the September 2008 VA examiner reviewed the claims file and medical history and performed a physical examination.  He noted that there was no evidence in the Veteran's service treatment records of a back problem or injury, and there was nothing in the records to support a chronic back problem in the early years after separation from service.  Therefore, he concluded that there was no nexus between the Veteran's active duty and his current back disability, and opined that the Veteran's current low back disability was less likely than not caused by, a result of, or aggravated by his active duty.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


